NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARBARA TANGWALL; DONNA                         No. 21-35049
UPHUES,
                                                D.C. No. 4:20-cv-00040-SLG
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WILLIAM R. SATTERBERG, Jr., et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Barbara Tangwall and Donna Uphues appeal pro se from the district court’s

judgment in their action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We may affirm on any basis supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Denial of appellants’ motion to recuse the district court judge was not an

abuse of discretion because appellants failed to establish any basis for recusal. See

28 U.S.C. § 455(a) (“Any justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.”); Clemens v. U.S. Dist. Court, 428 F.3d 1175, 1178

(9th Cir. 2005) (test for disqualification under § 455(a)); see also United States v.

Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (standard of review).

      In their briefs, appellants have failed to raise, and have therefore abandoned,

any challenge to the district court’s order awarding attorney’s fees. See Acosta-

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992) (issues not supported by

argument in pro se briefs are deemed abandoned).

      We reject as meritless appellants’ contentions concerning appellees’ notices

of appearance and purported conflicts of interest.

      We lack jurisdiction to consider the underlying judgment because appellants

failed to file a timely notice of appeal as to that judgment. See Fed. R. App. P.

4(a)(1)(A) (notice of appeal must be filed within 30 days from judgment).

      Appellants’ motion to strike (Docket Entry No. 36) and request to strike, set

forth in their supplemental brief, are denied.

      AFFIRMED.




                                          2                                     21-35049